
	
		II
		112th CONGRESS
		1st Session
		S. 1431
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Kohl (for himself,
			 Mr. Conrad, Mr.
			 Thune, Mr. Johnson of South
			 Dakota, Mr. Tester, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend section 242 of the National Housing Act to
		  extend the sunset provision for the exemption for critical access hospitals
		  under the FHA program of mortgage insurance for hospitals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Health Care Capital Access
			 Reauthorization Act of 2011.
		2.ExtensionSection 242(i)(1) of the National Housing
			 Act (12 U.S.C. 1715z–7(i)(1)) is amended by striking July 31,
			 2011 and inserting July 31, 2016.
		
